Citation Nr: 0837040	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from January 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been not shown to have engaged in 
combat with the enemy or to have been a prisoner of war (POW) 
during his period of service, and an in-service stressor has 
not been verified.

3.  The veteran has not been shown to have PTSD that was 
causally or etiologically related to his active service. 


CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
August 2004, prior to the initial decision on the claim in 
December 2004, as well as in February 2005 and August 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The August 2004, February 
2005, and August 2005 letters informed the veteran of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a June 2008 letter informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personnel 
records and service treatment reports as well as all 
identified, available private and VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for PTSD.  An examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for PTSD because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
discussed below, the veteran has not been shown to have had a 
verified in-service stressor.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service." 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993). If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. Cohen v. Brown, 10 Vet. App. 128 
(1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  VA 
medical records, including a December 2004 psychiatry note, 
contain diagnoses of PTSD.  However, the Board notes that a 
diagnosis of PTSD related to service based on an examination 
which relied upon an unverified history is inadequate.  West 
v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be 
determined whether the veteran had an in-service stressor 
that has been verified by official sources or by credible 
supporting evidence from another source.

At the outset, the Board finds that the veteran did not 
engage in combat with the enemy during active service.  There 
is no indication that he was assigned to or participated in 
combat duties.  Nor do his available service records show 
that he received any awards or decorations indicative of 
combat service, such as a Bronze Star with V Device or Purple 
Heart.  The Board does acknowledge that the veteran was 
awarded the National Defense Service Medal and the Good 
Conduct Medal. However, these awards are not indicative of 
combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The veteran has reported several 
in-service stressors.  In this regard, the Board notes that 
the veteran's claimed in-stressors include: (1) killing a 
soldier during basic training while performing guard duty; 
(2) killing a soldier during a pugil stick training incident 
in 1970; (3) stabbing a Viet Cong soldier to death while 
being treated at a hospital in Vietnam; and, (4) cutting up 
victims while committing a robbery in Hawaii, which resulted 
in months of confinement.  The Board observes that the 
veteran has submitted several statements throughout the 
appeal period describing his various asserted stressors.  
However, the information provided by the veteran tends to be 
vague and incomplete.  For example, in a statement received 
in November 2004, the veteran indicated that he could not 
remember the name of the soldier he allegedly killed in 1970 
during training with pugil sticks.  

Nevertheless, the RO has taken steps in an attempt to verify 
the veteran's asserted stressors.  In this regard, the RO did 
send the veteran a letter in August 2004 indicating that 
additional information and evidence was needed.  In 
particular, the letter requested that he complete and return 
the enclosed questionnaire regarding his alleged in-service 
stressors.  It was noted that specific details were needed, 
such as a location, time period of less 60 days, and names of 
individuals involved.  The veteran did complete and return 
that form in August 2004.  However, he still did not provide 
the necessary details to verify his alleged in-service 
stressors.  In fact, he wrote "unknown" in many of the 
spaces and attached a statement indicating he cannot remember 
30 years ago.  

The RO sent the veteran another letter in February 2005 in 
which it was noted that the details he submitted on the PTSD 
questionnaire were limited.  The letter requested that he 
provide the name of the individual killed as well as the 
circumstances surrounding the event.  The veteran did provide 
the last name of that individual in a March 2005 statement 
and indicated that he died from injuries sustained while 
training for hand to hand combat with pugil sticks.  The 
veteran did not provide a location or specific time frame.  

In May 2005, the RO performed a casualty search in the 
Department of Defense database for the individual identified 
by the veteran in his March 2005 statement.  However, the 
results of that search were negative.  

The veteran did later submit a letter in June 2008 in which 
he stated that he had misspelled the individual's name 
incorrectly.  However, he still did not provide a specific 
location or time frame.  

In July 2008, the RO made a formal finding on the lack of 
information to verify stressors in connection with the 
veteran's claim for PTSD.  The July 2008 memorandum 
essentially noted that the information provided by the 
veteran was insufficient to send to the Joint Services 
Records Research Center (JSRRC) and/or insufficient to 
research the case for an Army record.  

The veteran has provided nothing more than a general 
assertion so that an attempt at verifying his stressors could 
not be made.   Moreover, while the veteran has claimed to 
have killed a Viet Cong soldier in a facility located in 
Vietnam, none of the available records show that the veteran 
ever served in Vietnam.  

Further, a review of the veteran's service personnel records 
do show that he was charged with three counts of first degree 
robbery and arraigned two days later in March 1973.  However, 
those charges were subsequently dismissed in July 1973.  
There is no indication that he was actually confined for 
months or that he cut his victims.  Nevertheless, the Board 
notes that direct service connection may be granted only when 
a disability was incurred or aggravated in the line of duty 
and not the result of the veteran's own willful misconduct. 
38 C.F.R. § 3.301(a) (2007).  "Willful misconduct" means an 
act involving conscious wrongdoing or known prohibited 
action. 38 C.F.R. § 3.1(n).  Thus, service connection for 
PTSD cannot be based on an in-service stressor involving the 
veteran's own criminal activity, as it constitutes willful 
misconduct.  

In sum, VA is unable to verify any of the veteran's claimed 
in service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection. Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395). 
Thus, because none of the veteran's diagnoses of PTSD were 
based upon a verified in-service stressor, the claim for 
service connection for PTSD must be denied.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.






ORDER

Service connection for PTSD is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


